Citation Nr: 1805379	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder.

2.  Entitlement to service connection for a bilateral knee disability, to include claimed as due to pes planus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In June 2017, the Board remanded the appeal for records from the Social Security Administration (SSA), and subsequent readjudication of the appeal.  In July 2017, the Agency of Original Jurisdiction received a negative response from SSA regarding the request for SSA records and asked the Veteran to submit any SSA records he had in his possession to VA.  He responded that he was unsure that he had any such records, and he has not since submitted any SSA records.  In consideration of the foregoing, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).  The issue of entitlement to service connection for an upper respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no knee injury or disease during service, and chronic symptoms of bilateral knee arthritis were not manifested during service.

2.  Symptoms of bilateral knee arthritis have not been continuous since service separation, and bilateral knee arthritis did not manifest to a compensable degree in the year following separation from service. 

3.  The bilateral knee disability that includes arthritis was manifested many years after service and is not causally or etiologically related to service.

4.  There was no back injury or disease during service, and chronic symptoms of thoracic spine (back) arthritis were not manifested during service.

5.  Symptoms of back arthritis have not been continuous since service separation, and thoracic spine arthritis did not manifest to a compensable degree in the year following separation from service. 

6.  The low back disability that includes arthritis was manifested many years after service and is not causally or etiologically related to service.

7.  There is no current diagnosis of depression.

8.  Second degree pes planus was noted at service entrance.

9.  Preexisting pes planus, which was noted at service entrance, did not undergo an increase in severity during service beyond the natural progression.

10.  There was no left shoulder injury or disease during service, and chronic symptoms of left shoulder arthritis were not manifested during service.

11.  Symptoms of left shoulder arthritis have not been continuous since service separation, and left shoulder arthritis did not manifest to a compensable degree in the year following separation from service. 

12.  The left shoulder disability that includes arthritis was manifested many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability including arthritis are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a low back disability including arthritis are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for depression are not met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The preexisting pes planus was not aggravated by active service; therefore, the criteria for service connection for pes planus are not met.  38 U.S.C. §§ 1131, 1101, 1132, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

5.  The criteria for service connection for a left shoulder disability including arthritis are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records appear to be incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Available service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

The Veteran has not been provided with a VA examination or medical opinion for the service connection appeals adjudicated herein; however, because the weight of the evidence demonstrates no in-service knee, back, psychiatric, foot or shoulder injury, disease, or symptoms, and no current depression, no VA examination or VA medical opinion is needed because there is no reasonable possibility that the results of a current examination would show in-service injury, disease, or event that is needed to substantiate the claims.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Any nexus opinion that purported to relate currently diagnosed disabilities to service would necessarily be based on an inaccurate history because the examiner would have to presuppose an in-service injujry, disease, or event, contrary to the weight of the evidence in this case and contrary to the facts the Board finds in this case; therefore, any nexus opinion would necessarily be based on an inaccurate factual assumption, so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.   Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative joint disease (i.e., arthritis) of the knees (status post bilateral total knee replacements), thoracic spine arthritis, and left shoulder arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection appeal for the bilateral knee disability.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  The diagnoses also include pes planus; however, pes planus is not a chronic disease that warrants application of the presumptive service connection provisions of 38 C.F.R. § 3.303(b). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Service Connection Analysis for Knee, Low Back, and Left Shoulder Disabilities

The Veteran contends that the current bilateral knee, low back, and left shoulder disabilities were causally related to service.  At the Board hearing, the Veteran testified that he sustained injury to the knees, back, and left shoulder after falling off of a tank in 1957, and that he received treatment for the injuries during service.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that there was a knee, back, or left shoulder injury or disease during service or that there were chronic symptoms of degenerative joint disease of the knee, back, or left shoulder during service.  Although the Veteran testified at the Board hearing that he injured the knees, back, and left shoulder during service, the account is inconsistent with, and outweighed by, available service treatment records and other statements made by the Veteran during the course of post-service medical treatment.  Available service treatment records show no complaint, report, diagnosis, or treatment for any knee, back, or left shoulder problems during service.  

The post-service evidence shows back problems beginning approximately in April 2002 (i.e., 44 years after service), and  right knee problems beginning in April 2005 (i.e. 47 years after service).  In April 2002, the Veteran reported that he had been having low back pain for several months, especially when it was cold, and made no mention of service or prior back injury.  

In April 2005, a VA medical provider noted the complaint of right knee pain of one and a half weeks, and the Veteran's denial of any prior injuries or falls to the site.  The following month, in May 2005, x-ray of the right knee was negative showing no evidence of arthritis, fracture, or joint effusions.  In July 2005, a private medical provider noted complaint of right knee pain since early April 2005 that was attributed to a suspected meniscal tear.  Additionally, although the Veteran received treatment for the right knee on many occasions starting in 2005, there was no complaint, diagnosis, or treatment for any left knee problems until 2009.  

The post-service evidence further shows left shoulder problems beginning in 2011 (i.e., 53 years after service separation).  Earlier post-service treatment records show complaint, diagnosis, and treatment for other orthopedic conditions with no mention of any left shoulder problems.

This post-service evidence that includes the Veteran's own medical histories made for treatment purposes, considered together with the absence of any reference to knee or back problems in the available service treatment records, weighs against the credibility of the Veteran's recent lay account of knee, back, and left shoulder injury and/or knee, back, left shoulder problems during service, to include chronic symptoms of degenerative joint disease of the knees, back, and left shoulder.  As the weight of the evidence demonstrates no knee injury or disease, or "chronic" symptoms of knee, back, and left shoulder arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of knee, back, and left shoulder arthritis since service, including to a compensable degree within one year of service separation.  The earliest credible post-service evidence of back problems is shown in 2002, approximately 44 years after service separation.  

The earliest post-service evidence of right knee problems is in 2005, approximately 47 years after service separation.  In July 2005, a private medical provider noted complaint of right knee pain since early April 2005 that was attributed to a suspected meniscal tear; the evidence does not show a meniscal tear occurred in service.  The earliest post-service evidence of left knee problems is in 2009, approximately 51 years after service separation.  

The earliest post-service evidence of left shoulder problems is 2011, approximately 53 years after service separation.  The gap of approximately 44 years between service and the onset of back symptoms, the gap of 47 years between service and the onset of right knee symptoms, the gap of approximately 51 years between service and the onset of left knee symptoms, and the gap of 53 years between service and the onset of left shoulder symptoms is one factor that tends to weigh against a finding of continuous symptoms of bilateral knee arthritis and thoracic spine arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of bilateral knee, thoracic spine, or left shoulder arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that the current bilateral knee disability, back disability, and left shoulder disability are causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the bilateral knee arthritis, thoracic spine arthritis, or left shoulder arthritis or render a competent medical opinion regarding the cause of the disabilities where the facts of this case show no in-service knee, back, or left shoulder injury or disease, and no knee, back, or left shoulder arthritis symptoms until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose bilateral knee, thoracic spine, or left shoulder arthritis or to opine as to its etiology..  

Thus, while the Veteran is competent to relate symptoms of knee, back, and left shoulder pain that he experienced at any time, in the absence of in-service knee, back, and left shoulder injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the bilateral knee, thoracic spine, and left shoulder arthritis, which were manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current bilateral knee arthritis status post total knee replacement, thoracic spine arthritis, and the left shoulder arthritis are the result of service is of no probative value; thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a bilateral knee disability, low back disability, and a left shoulder disability under any theory, including direct and presumptive as a chronic disease; therefore, the appeals must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Depression

The Veteran contends that he has depression due to service or, alternatively, that depression was caused or worsened beyond the normal progression due to the service-connected tinnitus.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran currently has or has ever had a diagnosis of depression.  Available service treatment records show no report, complaint, diagnosis, or treatment for depression.  Post-service treatment records similarly show no report, complaint, diagnosis, or treatment for depression.  Rather, the treatment records include multiple negative depression screens.  See, e.g., April 2002, July 2003, October 2003, June 2006, November 2011 VA clinical records (noting negative depression screens).  There is no competent psychiatric diagnosis of depression of record.  

Although the Veteran, as a lay person, is competent to report many psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-5 cautions that it was "not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis."  Rather, clinical training is required "to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges."  The "purpose of DSM-5 is to assist trained clinicians in the diagnosis" of various mental disorders.  The weight of the evidence shows that there is no current psychiatric diagnosis.  Consequently, the Veteran's belief that he has depression due to service or secondary to service-connected tinnitus is of no probative value.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356, 1361-62 (Fed. Cir. 2001).

Service Connection Analysis for Bilateral Pes Planus

The Veteran contends that pes planus was aggravated during service.  At the Board hearing, the Veteran testified that pes planus was initially noted at the service entrance examination although he had no knowledge of the existence of the condition prior to that time.  He testified that he began to have problems with the feet about the second month of basic training, particularly while running eight miles a day and while carrying heavy packs weighing approximately 75 pounds.  He stated that the second degree pes planus was worse when he separated from service.  

After consideration of the lay and medical evidence of record, the Board finds that service connection for pes planus is not warranted.  As explained below, the evidence shows that the Veteran had a pre-existing pes planus disability, which was "noted" at entrance into active service, and that the pre-existing pes planus disability did not increase in severity during active service.  

The evidence shows that the pes planus pre-existed military service, as second degree pes planus was "noted" at service entrance.  See March 1956 service enlistment examination report; thus, the presumption of sound condition as it relates to pes planus is not applicable.  Because a pre-existing pes planus was "noted" upon entrance to active service, service connection may be granted only if it is shown that the pes planus was aggravated by service, that is, if the pre-existing pes planus was worsened in severity beyond its natural progression during service.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306.

Where a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C. § 1153 applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153.  In such claims of pre-existing disability, the veteran (the evidence of record) bears the burden of showing that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only if this burden is met does the burden of proof shift to VA to prove non-aggravation (by clear and unmistakable evidence).

The Board next finds that the weight of the evidence demonstrates that the pre-existing pes planus did not increase in severity during active service beyond its natural progression, that is, was not aggravated by service.  The available service treatment records are absent of any complaints, findings, or treatment for the pre-existing pes planus.  

The earliest post-service contention that there was a worsening of pes planus during service is not until 2011, approximately 53 years after service separation.  Post-service treatment records included in the record show that the Veteran received treatment for various medical problems, including orthopedic conditions such as knee problems, dating back to 2002; however, he made no mention of any foot problems.  Because the Veteran would likely report any medical problems he may have had involving the feet while being treated for other medical conditions, particularly involving the knee, the absence of any mention of foot problems during the course of medical treatment weighs against the credibility of the hearing testimony that he had worsened pes planus at service separation as a result of service.  Such post-service evidence of the Veteran not mentioning any foot problems after service during treatment is evidence against finding that there was a worsening of pes planus beyond the natural progression during service.   

For the foregoing reasons, the Board finds that the weight of the evidence demonstrates that the preexisting pes planus did not increase in severity during service beyond its natural progression - i.e., it was not aggravated by service; therefore, the criteria for service connection for pes planus, based on aggravation in service, have not been met.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.    


ORDER

Service connection for a bilateral knee disability, to include as due to pes planus, is denied.

Service connection for a low back disability is denied.

Service connection for depression is denied.

Service connection for pes planus is denied.

Service connection for a left shoulder disability is denied.  



REMAND

Service Connection Analysis for an Upper Respiratory Disorder

The issue of service connection for an upper respiratory disability is remanded for a supplemental VA medical opinion.  At the Board hearing in February 2017, the Veteran testified that he was hospitalized in March 1957 (i.e., during service) for an upper respiratory infection, continued to have respiratory problems thereafter, and subsequently developed a chronic respiratory condition.  Available service treatment records show treatment and hospitalization for three days in March 1957 for an acute undifferentiated respiratory disease manifested by fever, cough, and a sore throat, and a common cold in February 1958.  

At the time of the February 2011 VA examination, the VA examiner opined that there was no current respiratory diagnosis; however, VA treatment records added to the record during the course of remand and dated since the February 2011 VA examination show diagnosis and treatment for various upper respiratory disorders such as bronchitis, COPD, and allergic rhinitis.  Because there is evidence of in-service respiratory symptoms and illness, the Veteran has competently reported that he continued to have respiratory problems after service, and the Veteran receives treatment for upper respiratory disorders during the current claim, the Board finds that a supplemental VA medical opinion may help address the question of whether any currently diagnosed upper respiratory disorder is related to respiratory problems during service.  

Accordingly, the issue of service connection for an upper respiratory disorder is REMANDED for the following actions:

1.  Schedule a VA examination of the upper respiratory system.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that any current upper respiratory disorder had its onset during or was otherwise causally or etiologically related to service?  If so, specify the diagnosis. 

In rendering the medical opinion, the examiner should address the significance of the following:

* Treatment for an upper respiratory infection in March 1957 and a common cold in February 1958

* VA treatment records dated since the February 2011 VA examination showing diagnosis and treatment for bronchitis, COPD, and allergic rhinitis

 A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


